Name: Commission Regulation (EEC) No 3494/85 of 11 December 1985 re-establishing the levying of customs duties applicable to other clocks, falling within heading No 91.04, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: nan

 12. 12. 85 Official Journal of the European Communities No L 334/ 15 COMMISSION REGULATION (EEC) No 3494/85 of 11 December 1985 re-establishing the levying of customs cuties applicable to other clocks , falling within heading No 91.04 , originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 15 December 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84 shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff prefe ­ rences for 1985 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of other clocks, falling within heading No 91.04, originating in China, the individual ceiling was fixed at 3 000 000 ECU ; whereas, on 9 December 1985, imports of these products into the Community originating in China reached the ceiling in CCT heading No Description 91.04 (NIMEXE code 91.04-all numbers) Other clocks Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1985. For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27 . 12 . 1984, p. 1 .